Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/22 is being considered by the examiner.
Response to Amendments
Applicant's submission dated 3/8/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in s series of short interviews with applicant's representative on 4/27-29/2022.
The application has been amended as follows: 
Claim 1. (AMEND) A display device comprising a liquid crystal module including a display panel and a light emitting unit that illuminates the display panel, the light emitting unit including: a support substrate that is disposed to face the display panel; a light guide member that is provided between the display panel and the support substrate, and has a first end surface, a second end surface, a front surface, and a back surface; a light source that is disposed to face the first end surface; a buffer comprising a first buffer and a light shielding member serving as a second buffer; and a holding member, provided between the display panel and the support substrate along an outer edge of the support substrate, holding the display panel through the first buffer against [[a]]the light shielding member, and having a facing surface joined to the second end surface such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface.
Claim 8. (AMEND) A light emitting unit for a display device, the light emitting unit comprising: a support substrate; a light guide member that is disposed to face the support substrate, and has a first end surface, a second end surface, a front surface and a back surface; a light source that is disposed to face the first end surface; a buffer comprising a first buffer and a light shielding member serving as a second buffer; and a holding member, provided along an outer edge of the support substrate, holding a display panel through the first buffer against [[a]]the light shielding member, and having a facing surface joined to the second end surface such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface, and the back surface.
Claim 9. (AMEND) A display device lighting system comprising a light emitting unit, the light emitting unit including: a support substrate; a light guide member that is disposed to face the support substrate, and has first and second end surfaces, a front surface, and a back surface; a light source disposed to face the first end surface; a buffer comprising a first buffer and a light shielding member serving as a second buffer; and a holding member, provided along an outer edge of the support substrate, holding a display panel  through the first buffer against [[a]]the light shielding member, and having a facing surface joined to the second end surface such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface.
Claim 10. (AMEND) A liquid crystal module comprising: a display panel; and a light emitting unit that illuminates the display panel, the light emitting unit including: a support substrate disposed to face the display panel; a light guide member that is provided between the display panel and the support substrate, and has first and second end surfaces, a front surface, and a back surface; a light source disposed to face the first end surface;  a buffer comprising a first buffer and a light shielding member serving as a second buffer; and a holding member, provided between the display panel and the support substrate along an outer edge of the support substrate, holding the display panel  through the first buffer against [[a]]the light shielding member, and having a facing surface joined to the second end surface such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface.
Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a display device comprising a light emitting unit including a buffer comprising a first buffer and a light shielding member serving as a second buffer; and a holding member, provided between the display panel and the support substrate along an outer edge of the support substrate, holding the display panel through the first buffer against the light shielding member, and having a facing surface joined to the second end surface such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claims 8, 9 and 10 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875